DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-16 are objected to because of the following informalities:  reference no “50” has been used to designate both “movement data” and “activation data”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “laboratory automation device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims use “movement data (50)”, “activation data (50)” and “movement data and/or activation data (50) interchangeably throughout the claims.  The examiner recommends applicant change these various names to “movement data” for proper antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Glauser et al., (US 2011/0160909; hereinafter “Glauser”) in view of Donat (EP 2 653 272; already of record, including English translation provided by applicant in IDS filed Feb. 19, 2019).
As to claims 1 and 13, Glauser teaches a direct pipetting in a computer-controlled liquid treatment workstation and specifically discloses that a complex liquid treatment workstation can be remotely operated using a simple interface that allows intuitive operation. Particular pipette may be selected on the touch screen using a finger or instrument by contacting the icon or virtual button and a particular job may be assigned to the pipettes, with the
contact causing the interface to cause the liquid handling workstation to perform the job
immediately. Immediate execution of commands input into the interface can be tracked visually on the liquid treatment workstation in real time, giving the user the impression that he controls the entire liquid treatment workstation, for example with his fingers or a control pen. Visualized in two dimensional or three-dimensional simulation (implicitly disclosing receiving configuration data of the laboratory automation equipment, this configuration data encodes the position of the components in the laboratory automation equipment) and virtually places the selected pipette immediately after specifying the specific position (disclosing generating a three-dimensional model of the components of the laboratory automation equipment from the configuration data also includes a virtual pipette) at a specified pipetting position for that particular container allows a user to configure a particular action and a series of particular actions without the need for a real robot occupying a liquid handling workstation. It is also possible to perform fully offline work and to prepare and store specific actions and a series of specific actions (disclosing methods for generating control programs for laboratory automation equipment) with limited or even no connection to the liquid handling workstation. However, the optical control of the selected pipette, position and action is only virtual.
Immediately after defining the pipette configuration, the selected pipette or pipettes 6 are moved downward and upward by the pipetting robot 5 (i.e., pipetting arm) for a period of time and distance to allow the operator to visually confirm his pipette configuration. This unique feature gives the user the impression that he controls the liquid handling robot, for example with the direction of motion of his fingertip (disclosing determining the movement of the virtual pipette in the three dimensional model from the movement data and updating the three-dimensional model from the movement of the virtual pipette). The order of the specific actions 13 that have just been performed is preferably stored in the electronic memory 19, so that this sequence can be retrieved from the electronic memory 19 at a later time as the same sequence of specific actions 13 and executed automatically one or more times(disclosing generating a control program for the laboratory automation apparatus from the movement data, wherein the control program is adapted to move the pipetting arm with pipette of the laboratory automation device relative to the assembly as a function of the movement of the virtual
pipette in the three-dimensional model.
Glauser does not explicitly disclose displaying a three-dimensional model by wearing the virtual reality headset and receiving movement data of a motion sensing controller controlled by a user, the movement data being indicative of the three-dimensional movement of the motion sensing controller in space. 
Donat discloses a method of operation of a computer and specifically discloses that in the prior art, display techniques capable of three-dimensional representation are also known. On the one hand, some display technologies require other aids, such as shutter glasses (i.e. displaying the three-dimensional model using a virtual reality headset). Motion recognition operational sensors are also known, which may identify operational actions in three-dimensional space, for example by image capture and/or
motion recognition by operational sensors. A computer knows which three-dimensional image of that machine correspond to which machine status is output by a display device to an operator of the machine, the machine having at least one motor-driven element, grasping motion recorded by the recording device, the loosening action and the change in position of the operator hand 39 are fed to the computer, relative to a three-dimensional image of the machine, the computer recorded the grasping motion, release movement and operator hand position change, if the operator grasps the motor drive element relative to the three-dimensional image by hand, then change hand
position, the computer will take steps to track the position of the operators hand
corresponding to the change in the state of the machine, until an operator releases the motorized element relative to the three-dimensional image (disclosing receiving movement data of a motion sensing controller controlled by a user wearing the virtual reality headset (14), the movement data being indicative of three-dimensional movement of the motion sensing controller in space). That is, Donat discloses a technical scheme of feeding back to a three-dimensional image by recording a grasping motion, giving a technical enlightenment of controlling a simulated motion using a motion sensor to output the three-dimensional image. Thus, based on this teaching it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the above-described features of Donat
to Glauser, for the expected benefit of providing an easier means of pipetting in real time. 
As to claims 2, 14 and 16, Glauser teaches least part of the control program 11 initiated in this control computer 10 allows a specific position 12 of the pipetting robot 5 on the working surface 3, 12, 12’, 12” places the at least one pipette 6 and performs a specific action 13 there using the at least one pipette 6 (it is disclosed that the control program is adapted to control the pipette of the pipetting arm such that liquid is sucked in and out according to the virtual pipette in the three-dimensional model). This particular action is well known to the person skilled in the art of liquid handling and comprises receiving, flushing and/or discarding the pipette tip 14, and aspirating, mixing and/or dispensing the volume 15 of the liquid sample 7 (it is disclosed that the suction and/or discharge of liquid in the three-dimensional model is determined from the position of the virtual pipette in the three dimensional model). Depending on the selected action or the order of the selected actions 13, the control computer 10 allows the pipetting robot 5 to perform these actions. Donat teaches that the movement of the hand 10 detected by means of the detection means 9 is fed to the computer 1. The computer 1 receives the corresponding motion in step S2. The movement of the hand 10 of the operator 7 may alternatively be a grasping movement, a loosening movement or a position change. The change in position may be translational and/or rotational (disclosing receiving activation data from the motion sensing controller, the activation data being indicative of finger movement of the user on the motion sensing controller).
As to claim 3, Glauser teaches that at least part of the control program 11 initiated in this control computer 10 allows the pipetting robot 5 to place at least one pipette 6 at a specific location 12,12’, 12’’’, "on the working surface 3 and use the at least one pipette 6 there to perform a specific action 13. This particular action is well known to those skilled in the art of liquid handling and includes receiving, flushing and/or discarding the pipette tip 14, and aspirating, mixing and/or dispensing the volume 15 of the liquid sample 7. Depending on the order of the selected action or actions 13, the control computer 10 allows the pipetting robot 5 to perform these actions (it is disclosed that the movement of the pipetting arm is determined from the suction point and the discharge point). This particular location 12,12’,12’’ is selected from the interior 12 of the well 24, the reagent well 12,12’, 12’’’of the microplate 25, and the interior 12" of the sample tube. With respect to particular action 13, the user has selected the "puff" option, and when selected, the corresponding icon 35 is displayed as a larger icon and is at least partially in front of the gray option area (see right side of Fig. 3). By activating the virtual switches 28, 28’, the user has set the required volume to (as can be seen on the volumetric display screen 29). The user has then also determined the target of the action by tapping, reagent well A/4, upon which the pipetting robot 5 immediately places the last pipette 6 over the reagent well A/4 of this microplate 25 (highlighted by the dashed box in the figure 4). The selected position of the pipette 6 is displayed at the same time (it is disclosed that the suction point and the discharge point for the liquid are determined on the basis of said movement data and activation data). Additional options (not shown) include dispensing the liquid sample 7 (icon 35 has an arrow pointing into the container) and washing the pipette tip (icon 35 is identified by three waves).
As to claims 4 and 5, Glauser teaches that the movement of the liquid virtually sucked and discharged with the virtual pipette is performed in the three-dimensional model. Glauser also discloses that particular actions are well known to those skilled in the art of liquid handling and include receiving, flushing, and/or discarding pipette tips 14 (disclosing that the assembly includes a disposable tip and that mounting and movement of the disposable tip is performed in the three-dimensional model). 
As to claim 6, Glauser teaches that immediate execution of commands entered into the interface can be tracked visually in real time on the liquid treatment workstation, giving the user the impression that he controls the entire liquid treatment workstation, for example with his fingers or a control pen. Visualizing a pipetting robot of a computer-controlled liquid handling workstation in a two-dimensional or three dimensional simulation and virtually placing a selected pipette in a designated pipetting position of a particular container immediately after designating the particular position allows a user to configure a particular motion without requiring a real robot occupying the liquid handling workstation To perform and succeed in specific actions. That is, it is implicitly disclosed that a three-dimensional model is generated from modeling data of a geometric layout and contains component types and component positions in a laboratory automation apparatus, while encoding the types and positions of components using configuration data and generating modeling data according to encoding is a conventional technical means in the art. 
As to claim 7, Glauser teaches that the liquid treatment station 2 has a pipetting robot 5 on which different containers 4 are placed. The figures shows the selection of a preferred container 4, such as a sample tube 27 (i.e. A sample tube), which is preferably placed, for example, in a so-called "rack" on the working surface 3 of the liquid handling station 2, or in a microtiter plate 25 (i.e. a microtiter plate) having 24, 96, 384 or 1536 reagent wells (i.e. Reservoirs). The preferred container also comprises a so-called tank 24 and further containers 4, 4’, 4 "(i.e. reagent containers) for at least temporary storage of the liquid. 
As to claim 8, Glauser teaches the optional act of defining a liquid parameter, since the required liquid parameters may have been defined, otherwise the user may define the volume as shown, the liquid type of the sample to be pipetted, etc. (it is disclosed that the type of liquid in the assembly is specified in the configuration data of the laboratory automation device, different types of liquid being visualized differently in the three-dimensional model). 
As to claim 9, it would have been obvious to one of ordinary skill in the art to arrange in the combination of Glauser and Donat at least some of the components in the laboratory automation devices manually as needed, with sensors of the laboratory automation devices determining at least some of the configuration data, the effect of which is well known in the art. 
As to claim 10, Glauser teaches recording movement data and/or activation data for a virtual sample. Glauser also teaches that the order of specific actions
13 that have been performed is preferably stored in electronic memory 19, so that this sequence can be retrieved from the electronic memory 19 at a later time as the same sequence of specific actions 13 and executed automatically one or more times (disclosing that the control program is generated, such that it repeats the movement of the pipetting arm and/or the aspiration and discharge of the pipette for a plurality of authentic samples in the laboratory automation apparatus). 
As to claim 11, Donat teaches that the motion of the hand 10 detected by means of the detection means 9 is fed to the computer 1 (disclosing that said motion sensing controller is adapted to be held in the hand of a user wearing said virtual reality headset). The computer 1 receives the corresponding motion in step S2. The movement of the hand 10 of the operator 7 may alternatively be a grasping movement, a loosening movement or a position change. The change in position may be translational and/or rotational. In step S3, the computer 1 records the detected movement of the hand 10 relative to the image B of the machine 6 output to the operator 7. Corresponding recording methods are familiar to those skilled in the art. The position and/or orientation of the electrically powered element 8 may be detected by means of a position sensor 12, i.e. the motion sensing controller comprises a motion sensor for generating said movement data. It will be readily appreciated by those skilled in the art that an area or button for generating activation data may be provided, the effect of which is contemplated. 
As to claim 12, one skilled in the art can set the type of virtual pipette in the combination of Glauser and Donat as desired, such as a multi-channel pipette containing a plurality of pipette tips, the effect of which is contemplated. 
As to claim 15, Glauser teaches an interface for a computer-controlled liquid
handling workstation (i.e. a control system for laboratory automation equipment), and specifically discloses that a workstation (i.e. laboratory automation equipment) comprises:
(a) a substantially horizontally oriented working surface for placing a container;
(b) a motorized pipetting robot having at least one pipette for aspirating and dispensing a liquid sample;
(c) a control computer electrically connected to the pipetting robot, at least part of the control program initiated in this control computer allowing the pipetting robot to place at least one pipette at a specific location on the work surface and perform a specific action there using the at least one pipette, wherein the interface can be connected to or incorporated in a control computer (i.e., a computing device), the interface includes an input device (which functions as a motion sensing controller), a visualization device (which functions as a virtual reality headset of the present application), interface software, and an electronic memory, the visualization device is at least implemented to visualize, in the form of an icon, the position in which the container sits on the working surface of the liquid treatment workstation and the selection of a specific action that can be performed using the at least one pipette, wherein information about these pipettes and locations can be stored in an electronic memory, and this information may be retrieved from electronic memory using interface software (equivalent to a computing device communicatively interconnected with the laboratory automation device, the virtual reality headset, and the motion sensing controller and adapted to perform the method).
Glauser does not explicitly the computing devices in the control system are in communication and interconnected with the virtual reality headset and the motion sensing controller. Donat teaches a method of operating a computer and specifically discloses that a display technique capable of performing a three-dimensional representation is also known in the prior art. On the one hand, some display technologies require other aids, such as shutter glasses (i.e. displaying the three-dimensional model using a virtual reality headset). Motion recognition operational sensors are also known, which may identify operational actions in three dimensional space, for example by image capture and/or motion recognition by operational sensors.
A computer knows which three-dimensional image of that machine correspond to which machine status is output by a display device to an operator of the machine, the machine having at least one motor-driven element, grasping motion recorded by the recording device, the loosening action and the change in position of the hand are fed to the computer, relative to a three dimensional image of the machine, the computer recorded the grasping motion, release movement and operator hand position change, if the operator grasps the motor drive element relative to the three-dimensional image by hand, then change hand position, the computer will take steps to track the position of the operator’s hand corresponding to the change in the state of the machine, until an operator releases the motorized element relative to the three-dimensional image (disclosing receiving movement data of a motion sensing controller controlled by a user wearing the virtual reality headset (14), the movement data being indicative of three-dimensional movement of the motion sensing controller in space). Accordingly, it would have been obvious to include in Glauser a computing device is communicatively interconnected with a motion sensor and a headset for control and display of Donat for the expected benefit of providing an easier way of controlling the pipette in real time.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Brent et al., (US 2019/0228269) which teach systems to facilitate the use of augmented reality (AR) devices to assist laboratory and other workers in the performance of laboratory and other work procedures normally requiring guidance. The systems utilize specific and intuitive controlled-vocabulary high level procedural languages, dedicated content generation environments, and other means including specific user interface elements designed to enable better human performance. In addition, Hamadani et al., (US 2019/0318659) teach systems and methods for utilizing laboratory equipment in a hybrid reality environment or augmented virtual reality environment, are contemplated herein and include: at least one piece of laboratory equipment having at least one feature, wherein the at least one piece of laboratory equipment is tracked; a tracking module for tracking a position and an orientation of the at least one piece of tracked laboratory equipment; a virtual model, stored in a memory, comprising at least one 3-D virtual representation of the at least one feature of the at least one piece of laboratory equipment; and an experimentation module. A piece of laboratory equipment for use in a hybrid reality environment or augmented virtual reality environment is also included that comprises at least one piece of laboratory equipment having at least one feature, wherein the at least one piece of laboratory equipment is tracked; at least one marker that is coupled with the at least one piece of laboratory equipment; and a tracking module for tracking a position and an orientation of the at least one piece of tracked laboratory equipment, wherein the tracking module accesses the at least one marker. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798